Per Curiam.
Respondent was admitted to practice by this Court in 1974 and maintains a business address in Cropseyville, Rensselaer County.
Petitioner, the Committee on Professional Standards, moves to suspend respondent from practice pending his full compliance with a subpoena duces tecum served upon him in furtherance of its investigation into his conduct as an attorney (see, 22 NYCRR 806.4 [b], [e]). Respondent appeared at an examination before petitioner pursuant to the subpoena but has failed to produce all of the subpoenaed documentation and has also failed to respond to petitioner’s motion. Under such circumstances, we exercise our discretion and grant the motion, the suspension to be effective 20 days from the date of this order (see, e.g., Matter of Nagoda, 238 AD2d 667, 241 AD2d 619; Matter of Roberts, 224 AD2d 801).
Mercure, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice, effective twenty (20) days from the date of this order, pending his full compliance with the subpoena duces tecum dated February 8, 2000, and until further order of this Court; and it is further ordered that for the period of suspension respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (22 NYCRR 806.9) regulating the conduct of suspended attorneys.